Case 6:20-cv-00490-JDK-KNM Document 12 Filed 10/26/20 Page 1 of 3 PageID #: 21




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

KEITHEN O. JOHNSON, #1068770,                §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:20-cv-490-JDK-KNM
                                             §
GREGG COUNTY JAIL,                           §
                                             §
      Defendant.                             §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Keithen O. Johnson, a former prisoner of the Texas Department of

 Criminal Justice (TDCJ) proceeding pro se, filed this section 1983 action. After the

 Northern District of Texas transferred the complaint to this Court in August 2020,

 Plaintiff’s complaint was referred to United States Magistrate Judge, the Honorable

 K. Nicole Mitchell, for findings of fact, conclusions of law, and recommendations for

 the disposition of the case.

       On September 29, 2020, Judge Mitchell issued a Report recommending that

 Plaintiff’s civil action be dismissed, without prejudice, for Plaintiff’s failure to comply

 with two orders of the Court and for Plaintiff’s failure to prosecute (Docket No.

 11). Judge Mitchell found that mail sent to Plaintiff from this Court was

 returned as “undeliverable,” with a notation that Plaintiff had been released from

 TDCJ custody. A copy of this Report was sent to Plaintiff at his last-known

 address, with an acknowledgment card. However, to date, Plaintiff has neither

 filed objections to the Report nor communicated with the Court.



                                             1
Case 6:20-cv-00490-JDK-KNM Document 12 Filed 10/26/20 Page 2 of 3 PageID #: 22




       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Plaintiff did not file objections in the

 prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

 clear error or abuse of discretion and reviews his legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       The Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge. Upon such review, the Court has determined that the Report of

 the Magistrate Judge is correct.

       Accordingly, it is ORDERED that the Report of the United States Magistrate

 Judge, (Docket No. 11), is ADOPTED as the opinion of the Court. Further, it is

 ORDERED that this civil proceeding is DISMISSED, without prejudice, for

 Plaintiff’s failure to comply with two orders of the Court and Plaintiff’s failure to

 prosecute. Finally, it is ORDERED that any and all motions which may be pending

 in this civil action are hereby DENIED as MOOT.




                                              2
Case 6:20-cv-00490-JDK-KNM Document 12 Filed 10/26/20 Page 3 of 3 PageID #: 23



         So ORDERED and SIGNED this 26th day of October, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                      3
